Citation Nr: 0018314	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  96-43 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder with depression and conversion symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1961 to 
November 1963.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which an 
increased evaluation was granted to 30 percent for a 
disability then described as conversion reaction, history, 
manifested by complaint of back pain.  The RO later increased 
the evaluation of this disability, now described as reflected 
on the first page of this decision, to 50 percent.  However, 
the veteran's appeal concerning this issue remains before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

At the hearing in February 2000, the veteran raised the 
matter of entitlement to a total disability evaluation on the 
basis of individual unemployability, and filed a claim for 
such an increase.  This matter is referred to the RO for 
appropriate action.

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  Neither the old nor the new criteria governing the 
evaluation of mental disorders is more favorable to the 
veteran.

3.  The veteran's service connected generalized anxiety 
disorder with depression and conversion symptoms is currently 
manifested by occupational and social impairment productive 
of no more than reduced reliability and productivity, or no 
more than considerable impairment in the ability to establish 
or maintain effective or favorable relationships and 
considerable industrial impairment.


CONCLUSION OF LAW

The criteria for the assignment of a rating of more than 50 
percent for generalized anxiety disorder with depression and 
conversion symptoms have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.31, 4.132 (1992-1996) 4.130 (1999), Diagnostic Codes 9402 
(1992-1996) and 9400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§ 4.1, 4.2 (1999).  In August 1964, the RO granted service 
connection for a disability described as conversion reaction, 
history of, manifested by complaint of back pain, and 
assigned a noncompensable evaluation effective from November 
1963.

In May 1993, the RO increased this evaluation to 30 percent, 
effective in February 1992, based on medical treatment 
records showing complaints of and treatment for increased 
back pain.  April 1993 reports of VA examination for 
psychiatric and orthopedic disorders are also of record.  
These reports show subjective complaints of feelings of 
restlessness and tension; and of back pain, worse with 
sitting than standing and exacerbated by prolonged walking.  
The veteran reported taking prescribed medication, Xanax and 
Librium, with some benefit.  The psychiatric examination 
report shows objective findings of adequate verbal 
productivity, orientation, memory, insight, and judgment.  
The veteran was neatly dressed and appeared alert and 
pleasant.  The examiner found him competent and diagnosed 
anxiety disorder, not otherwise specified, with back pain and 
history of conversion disorder.  The orthopedic examination 
report reveals objective findings of 2+, symmetric deep 
tendon reflexes, bilaterally, and 5/5 motor strength in the 
lower extremities, no bow string signs, and negative straight 
leg raising to 40 degrees, bilaterally.  The veteran walked 
without assistive device.  The range of lumbar spine motion 
was measured at 80 degrees forward flexion with 
hyperextension to 10 degrees.  The examiner diagnosed chronic 
low back pain with history of conversion reaction and 
recommended further testing to determine the presence of 
spinal stenosis.  VA hospital and outpatient records dated 
from February 1992 to February 1993 show that the recommended 
testing was accomplished.  Results of myelogram and computed 
tomography (CT) scan evidenced no stenosis or radicular cut-
off, and no herniated nucleus pulposus, cord or root 
compression.  In February 1992, the diagnosis was slight 
arthritic changes of the lower spine.  In February 1993, the 
examiner assessed normal exam with severe back pain.

In December 1994, the veteran underwent further psychiatric 
examination with essentially similar subjective complaints 
and objective findings.  The report shows subjective 
complaints of increased physical symptoms:  increased pain, 
pain in his hips, legs, and feet, numbness, tingling in his 
legs, and inability to walk short distances.  The veteran 
reported that he had been prescribed Paxil, in addition to 
his other medications, which helped his symptoms of 
depression.  He further reported treatment at a pain clinic 
for his physical symptoms.  The examiner noted that the 
veteran appeared tense.  Other objective findings remain the 
same as in April 1993.  The examiner diagnosed generalized 
anxiety disorder with depression and conversion symptoms.

In May 1999, the RO increased the evaluation afforded the 
veteran's service-connected disability to 50 percent, 
effective in February 1992, and changed the description of 
the disability to reflect generalized anxiety disorder with 
depression and conversion symptoms.  The RO based its 
decision on the report of a March 1998 VA examination report 
for mental disorders and April 1998 addendum, and VA and 
private hospital and outpatient treatment records, including 
records obtained from Social Security Administration (SSA).  
The examination report shows that the veteran subjectively 
complained of increasing anxiety, tension, irritability, and 
depression with continuing treatment at the pain clinic.  The 
veteran stated that his physical limitations exacerbate his 
psychiatric symptoms and, when combined with others-
inability to concentrate, impaired attention span and 
memory-preclude him from continuing his previous occupation.  
He further reported being prescribed Chlordiazepoxide and 
Alprazolam in addition to Paxil and other medications for 
pain.  The examiner objectively observed the veteran to 
present neatly dressed, tense, and pleasant.  He answered 
questions readily, and exhibited adequate verbal 
productivity, orientation, memory, insight, and judgment.  
The examiner found him to be competent.  In the addendum, the 
examiner noted he had reviewed the veteran's claims file.  He 
assigned a Global Assessment of Functioning (GAF) score of 
45, and opined:

Under the old criteria, it can be stated 
that the Veteran's ability to establish 
or maintain effective or favorable 
relationships with people is considerably 
impaired and that the reliability, 
flexibility and efficiency levels are so 
reduced as to result in considerable 
industrial impairment.  Under the new 
criteria, it can be stated that the 
Veteran shows occupational and social 
impairment with impairment of abstract 
thinking, disturbances of motivation and 
mood, and difficulty in establishing and 
maintaining effective work and social 
relationships.

Private and VA treatment records show continuing treatment 
with prescribed medication for, inter alia, complaints of 
back pain, anxiety, and depression.  The 50 percent 
evaluation has been confirmed and continued to the present.

As noted above, the veteran has appealed the 50 percent 
evaluation and contends that a higher rating is warranted.  
He contends that he is unable to do minor house work or 
travel, that he has problems sleeping, and that he rarely 
goes out because he can not walk more than very short 
distances.  The veteran and his spouse testified before the 
undersigned member of the Board in February 2000, and which 
time they further averred that because of his inability to 
concentrate and lack of interest, the veteran is essentially 
housebound and cannot perform daily acts of living for 
himself, that he doesn't socialize with family or friends and 
has no hobbies, and that he is not able to do simple things 
such as go to the post office or grocery store.  After review 
of the records, the Board finds that the evidence does not 
support a rating of greater than 50 percent for his service-
connected generalized anxiety disorder with depression and 
conversion symptoms.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The Board notes that the rating criteria for evaluating 
mental disorders were significantly revised, effective 
November 7, 1996.  Formerly, the Schedule provided, under the 
General Rating Formula for Psychoneurotic disorders, for the 
assignment of a 100 percent rating when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9402 (1992-1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in the former 38 C.F.R. § 4.132 
was "qualitative" in character, whereas the other terms 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1)(West 
1991).

Under the revised diagnostic criteria, consideration should 
be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (1999).

Under the new rating criteria, the veteran's service-
connected disability is evaluated pursuant to a general 
rating formula for mental disorders under 38 C.F.R. Part 4.  
Hence, a 100 percent rating shall be assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance or minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
rating is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. Part 4, 
Diagnostic Codes 9400 (1999).

The RO applied these new criteria in the May 1999 
supplemental statement of the case in which it informed the 
veteran that his disability evaluation had been increased to 
50 percent.  The RO further provided notice of the regulatory 
changes.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.

In this case, neither the old nor the new rating criteria are 
more favorable to the veteran, based on the facts in this 
case.  

Under the new rating criteria, a 70 percent rating could be 
assigned under Diagnostic Code 9400, as described above, for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Yet, the medical evidence 
simply does not show that any of these symptoms are present.

Throughout, the medical evidence-including VA examination 
reports, and private and VA hospital and outpatient treatment 
records-demonstrates that the veteran has consistently 
presented as neatly dressed, cooperative, and pleasant, 
albeit quiet sometimes tense.  Examination reports show that 
verbal productivity, orientation, memory, insight, and 
judgment have consistently been found intact; and that the 
veteran has been found, consistently, to be competent for VA 
purposes.  Moreover, while these records show the veteran has 
required prescribed medication and treatment at a pain 
clinic, the medical findings simply do not establish that he 
has exhibited suicidal ideation, obsessional rituals, 
illogical, obscure, or irrelevant speech, near continuous 
panic, depression or impaired impulse control, or spatial 
disorientation as required by the criteria.  And, while the 
veteran's spouse, a registered nurse with 20 years' practice, 
testified that the veteran has exhibited suicidal thoughts, 
the medical evidence simply does not concur.  Private and VA 
hospital and outpatient treatment, and VA examination reports 
reflect no complaints or findings of suicidal or homicidal 
thought or intent, hallucinations or delusions, 
disorientation to time or place, or grossly inappropriate 
behavior.  The records further do not show that the veteran 
has been found to present a danger to himself or others.  The 
veteran and his spouse additionally testified that the 
veteran neglects his personal hygiene due to both a lack of 
interest and desire as well as physical problems, including 
his lower back condition.  Yet, this is not borne out by the 
medical evidence.  As above noted, the medical evidence shows 
he consistently presents as neatly dressed.

Under the old criteria, a 70 percent evaluation could be 
assigned under Diagnostic Code 9402 or 9400, as delineated 
above, when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  In addition, there 
is a range of rating criteria under which his lower back 
symptoms could be evaluated, under 38 C.F.R. § 4.71a.  
However, the medical evidence of record does not establish 
that the veteran exhibits the required manifestations.

First, the veteran does not exhibit more than considerable 
impairment in establishing or maintaining effective or 
favorable relationships with people.  The veteran and his 
spouse testified that he does not go outside his house, has 
no hobbies, does nothing for entertainment, and does not 
visit his family or friends.  Yet, they also testified that 
his children visit him.  In addition, he remains married to 
his spouse of over 30 years, with whom he still lives.  
Moreover, private and VA treatment records establish that the 
veteran is able to present for appointments, participate in 
his health care, and communicate well and effectively 
inasmuch as his health care is concerned.

Second, the medical evidence does not establish that his 
psychiatric symptomatology renders him more than considerably 
industrially impaired.  The veteran and his spouse testified 
that the veteran in unemployed and that he cannot do anything 
because of his back and leg, and that he has problems 
completing simple tasks because of his inability to 
concentrate.  Yet, the medical evidence simply does not 
concur.  SSA's July 1994 disability determination in the 
veteran's case establishes that the veteran was found 
unemployable due to a primary diagnosis of pancreatitis, and 
a secondary diagnosis of irritable bowel syndrome.  Other 
records from SSA reflect the veteran has been diagnosed with 
and treated for a variety of disabilities, including 
pancreatitis with history of alcohol abuse, irritable bowel 
syndrome, and possible vascular disease of the legs, in 
addition to back and psychological symptoms.   Moreover, 
private and VA treatment records document that the majority 
of treatment, including surgery, the veteran has received has 
been for nonservice-connected disabilities, including chronic 
pancreatitis, diabetes, hypertension, gastritis, and 
irritable bowel syndrome.  For example, a private admission 
record, dated in October 1991, notes a history of diagnostic 
laparotomy, distal pancreatectomy, splenectomy, and a 
cholecystectomy.  In 1991 alone, this document shows, he 
underwent five hospitalizations for pancreatitis.  Finally, 
VA and private hospital and outpatient records further 
document that the veteran's complaints of severe and chronic 
pain have been related by medical professionals to other 
conditions, such as his pancreatitis and gastric problems.

In the rating criteria in effect prior to November 1996, Note 
(4) following the rating criteria under Diagnostic Code 9402, 
"Psychoneurotic Disorders"-under which the veteran's 
disability was originally evaluated-prevented the 
simultaneous award of evaluations for the psychiatric and 
organic aspects of a single disability.  Similarly, current 
38 C.F.R. § 4.126(d) provides that when a single disability 
has been diagnosed both as a physical condition and as a 
mental disorder, the rating agency shall evaluate it using a 
diagnostic codes which represents the dominant (more 
disabling) aspect of the condition.  With regard to 
evaluation under any of the diagnostic codes for lower back 
disorders, the Board finds that the veteran simply does not 
exhibit the symptomatology necessary to warrant a rating 
higher than 50 percent.  Ratings higher than 50 percent could 
be warranted under Diagnostic Code 5286 for favorable 
ankylosis of the entire spine, or under Diagnostic Code 5293 
for pronounced intervertebral disc syndrome with little 
intermittent relief involving symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the disease disc.  Yet, 
while the medical evidence shows that the veteran has been 
diagnosed with osteoarthritis, these records simply do not 
establish that the required manifestations are present.  
First, the medical evidence does not establish that the 
veteran's spine is ankylosed.  Rather, these records 
demonstrate that the veteran does have range of lower spine 
motion-albeit limited and painful.  Second, the medical 
evidence does not reveal findings of sciatic neuropathy, 
muscle spasm, or other neurological findings associated with 
intervertebral disc syndrome.  Rather, these records 
consistently document findings of normal lumbar lordosis with 
tenderness to palpation but no spasms, painful and restricted 
range of lumbar spine joint motion, and no neurological 
abnormalities.  Muscle strength and sensation are also 
consistently found to be within normal limits.  Various tests 
and evaluations have consistently found no evidence of 
stenosis, herniated nucleus pulposus, fracture, dislocation, 
or radiculopathy.  

The Board notes that the veteran has submitted the statement 
of two witnesses, one a former co-worker and the other, a 
registered nurse.  The statement proffered by the co-worker 
is dated in October 1992 and notes that the witness observed 
the veteran to exhibit back and leg pain.  The witness 
further stated that the veteran required surgery in late 
1986, after which he did not feel well.  Subsequently, the 
witness noted, the veteran has been in and out of the 
hospital so frequently, he has not been unable to work.  The 
statement proffered by the registered nurse is dated in 
September 1997 and reflects her observations that the 
veteran's health has deteriorated, that he is no longer 
employable, that he takes medicine for his back and legs, and 
that he seldom leaves his house due to the level of pain he 
experiences.

While the Board accepts the veracity of these witnesses' 
statements, the Board notes that they are not sufficient to 
establish that the veteran is unemployable due to his 
service-connected generalized anxiety disorder with 
depression and conversion symptoms.  Beginning with the 
statement proffered by the veteran's co-worker, the Board 
observes the individual is not a medical professional.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Nonetheless, the statement attributes the veteran's inability 
to remain employed to unspecified surgeries beginning in 
1986.  A hospital discharge summary dated in August-September 
1986 is present in the claims file and shows that the veteran 
was then hospitalized with complaints of epigastric pain and 
underwent exploratory laparotomy, subtotal pancreatectomy, 
and splenectomy.  As above noted, VA and private hospital and 
outpatient records document the veteran has undergone 
multiple additional hospitalizations for his chronic 
pancreatitis.  Concerning the statement from the registered 
nurse, the Board notes that she is a medical professional.  
Notwithstanding, her statement also lacks specificity.  She 
indicates that the veteran's health has deteriorated, that he 
is unable to leave his home due to pain, and that he is 
unable to perform any physical activity.  Yet, as discussed 
above, the veteran has received treatment for pain-including 
surgery-unrelated to his back.  Thus, these statements are 
simply not sufficient to establish that the veteran's 
neuropsychiatric symptoms are so severe as to render him 
unemployable.

The Board observes that the medical evidence simply reflects 
no other findings or opinions that the veteran is 
unemployable, totally isolated, or totally incapacitated as a 
result of his service connected generalized anxiety disorder 
with depression and conversion symptoms. 

Thus, after consideration of the evidence, the Board finds 
that the criteria for a rating higher than 50 percent under 
38 C.F.R. § 4.132, Diagnostic Code 9402 (1992-1996) or 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999) are not met.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Diagnostic Codes 9402, under the 
older criteria, and 9400, under the new criteria, provide a 
range of evaluations from noncompensable to 100 percent as 
delineated above.  In addition, a range of evaluations is 
also available under the old criteria for that portion of the 
veteran's disability manifested by lower back symptomatology.  
However, as discussed above, the medical evidence simply does 
not reflect that the required symptomatologies are present.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has required 
frequent hospitalizations, yet the medical evidence shows 
that this treatment has been neither for his neuropsychiatric 
disorder nor for lower back manifestations thereof.  Rather, 
this hospitalization and others have been to treat other, 
nonservice connected conditions, such as his chronic 
pancreatitis.  Moreover, the evidence of record does not show 
that the service-connected conversion disorder, alone, 
interferes markedly with the veteran's employment.  The 
veteran has been found unemployable by SSA.  Yet, the records 
from SSA, as discussed above, show that he has been found 
disabled due to his pancreatitis and irritable bowel 
syndrome, not due to his service connected generalized 
anxiety disorder with depression and conversion symptoms, or 
to the lower back manifestations thereof.  Thus, the evidence 
does not show that the impairment resulting solely from his 
service-connected generalized anxiety disorder with 
depression and conversion symptoms, alone, warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
the service-connected generalized anxiety with depression and 
conversion symptoms is adequately compensated by the rating 
discussed above.  Therefore, extraschedular consideration 
under 38 C.F.R. § 3.321(b) (1999) is not warranted in this 
case.


ORDER

A disability evaluation greater than 50 percent for 
generalized anxiety disorder with depression and conversion 
symptoms is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

